                Case 20-10343-LSS              Doc 1837         Filed 12/14/20        Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

BOY SCOUTS OF AMERICA AND                                       Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                Jointly Administered
                           Debtors.
                                                                Ref. Docket Nos. 816 & 1322


                        FEE EXAMINER’S FINAL REPORT
                 REGARDING FIRST AND SECOND QUARTERLY FEE
              APPLICATIONS OF PACHULSKI STANG ZIEHL & JONES LLP

         Rucki Fee Review, LLC (“Rucki Fee Review”), the fee examiner appointed in the above-

captioned chapter 11 cases and acting in its capacity as such (the “Fee Examiner”), hereby submits

its final report (this “Final Report”) regarding the First Quarterly Application for Compensation

and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Counsel to the Tort

Claimants’ Committee for the Period from March 4, 2020 through April 30, 2020 [Docket No.

816] (the “First Quarterly Fee Application”) and the Second Quarterly Application for

Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Counsel

to the Tort Claimants’ Committee for the Period from May 1, 2020 through July 31, 2020 [Docket

No. 1322] (the “Second Quarterly Fee Application” and together with the First Quarterly Fee

Application, the “Quarterly Fee Applications”) filed by Pachulski Stang Ziehl & Jones, LLP (the

“Firm”).




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.
         Case 20-10343-LSS         Doc 1837      Filed 12/14/20     Page 2 of 8




                                    BACKGROUND

1. In performance of its fee and expense review procedures and in preparation of its initial

   report provided to the Firm (the “Initial Report”) and this Final Report designed to quantify

   and present factual data relevant to the requested fees, disbursements and expenses

   contained in the Quarterly Fee Applications consistent with its appointment order, Rucki

   Fee Review reviewed the monthly fee applications filed for the periods set forth in the

   Quarterly Fee Applications, including each of the billing and expense entries listed in the

   exhibits to such monthly fee applications, for compliance with section 330 of the

   Bankruptcy Code, Bankruptcy Rule 2016 and Local Rule 2016-2, as well as the U.S.

   Trustee Guidelines for Reviewing Applications for Compensation and Reimbursement of

   Expenses Filed Under 11 U.S.C. § 330—Appendix A and the Firm’s retention order. Rucki

   Fee Review also reviewed for a reasonable effort to comply with the Guidelines for

   Reviewing Applications for Compensation and Reimbursement of Expenses Filed under 11

   U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases Effective as of November 1, 2013

   (the “Attorney Large Case Guidelines”).


2. Rucki Fee Review did not prepare informal memos related to monthly fee applications of

   the Firm, but instead included its issues and questions in its Initial Report provided to the

   Firm. Rucki Fee Review thereafter conferred with the Firm regarding the Initial Report,

   and following such conferral includes its recommendations in this Final Report.


                                     DISCUSSION

3. For the compensation period of March 4, 2020 through April 30, 2020, as set forth in the

   First Quarterly Fee Application, the Firm seeks interim bankruptcy court approval in the
         Case 20-10343-LSS          Doc 1837      Filed 12/14/20     Page 3 of 8




   amount of $1,420,928.00 as actual, reasonable and necessary fees and for expense

   reimbursement of $9,110.82. For the compensation period of May 1, 2020 through July

   31, 2020, as set forth in the Second Quarterly Fee Application, the Firm seeks interim

   bankruptcy court approval in the amount of $1,813,921.50 as actual, reasonable and

   necessary fees and for expense reimbursement of $15,945.14.


4. Although it examines the matter on a case-by-case basis based on the facts and

   circumstances of each case and each applicant’s role within a case (such as a firm

   responsible for coordinating filing and scheduling of and hearing on multiple professionals’

   fee applications) regardless of whether any given threshold is exceeded, Rucki Fee Review

   generally does not consider time spent on fee issues to be presumptively unreasonable

   where less than 7% of total time has been charged for preparing fee applications and

   addressing fee issues. It applies these guidelines on a cumulative basis. Through the

   conclusion of the second quarterly fee period the Firm has charged approximately 91 hours

   and $69,597.00 for fees billed related to the Firm’s fee applications and the fee applications

   of its fellow professionals on a cumulative basis. This amounts to approximately 2.15% of

   total fees. Though this number is well under 7%, Rucki Fee Review still discussed the

   utilization of senior personnel to prepare fee applications with the Firm. After discussion

   with the Firm, however, Rucki Fee Review considers these fees to be reasonable, necessary

   and appropriate, subject to the agreed reduction discussed below for certain entries that

   Rucki Fee Review considers administrative in nature, some of which related to fee

   application time.


5. Rucki Fee Review considers the staffing breakdown during the first quarterly fee period

   (percentage of hours billed by partners, counsel, associates and paraprofessionals
         Case 20-10343-LSS             Doc 1837   Filed 12/14/20      Page 4 of 8




   respectively) to be acceptable, as reflected in the Firm’s blended hourly rate of $973.30.

   Although this is equivalent to a counsel or a lower-billing partner at the Firm’s standard

   hourly rates, the billing rates of the Firm’s counsel and many partners are less than that of

   senior associates at many firms with comparable chapter 11 experience, allowing for a

   heavier utilization of counsel and partners by the Firm. Although Rucki Fee Review

   considers the Firm’s staffing to be appropriate separate and apart from and without

   consideration to its fee sharing, Rucki Fee Review notes that the Firm’s staffing rates are

   made further appropriate by the fact that the Firm has agreed to donate 10% of the Firm’s

   fees to any fund established for the benefit of survivors in these chapter 11 cases, which as

   to some estate constituents (but not all) is akin to a 10% reduction off the Firm’s hourly

   rates. Similarly, Rucki Fee Review also considers the staffing breakdown to be acceptable

   for the second quarterly fee period, as reflected in the Firm’s blended hourly rate of $969.91

   for the second quarterly fee period.


6. Further to the Firm’s staffing, Rucki Fee Review notes that the Firm utilized 28

   professionals or paraprofessionals to perform its work during the first quarterly fee period,

   15 of whom billed fewer than 15 hours during the first quarterly fee period. During the

   second quarterly fee period, the Firm utilized 38 professionals or paraprofessionals to

   perform its work during the second quarterly fee period, 20 of whom billed fewer than 15

   hours during the second quarterly fee period. Rucki Fee Review gives additional scrutiny

   to time entries of those billing fewer than 15 hours in a quarter to address if the utilization

   of such particular persons was necessary for the case, but after review does not object to

   the utilization of these persons.
         Case 20-10343-LSS           Doc 1837      Filed 12/14/20      Page 5 of 8




7. Rucki Fee Review notes that it is customary in cases before the Bankruptcy Court for a

   “reasonable effort” to comply with the Attorney Large Case Guidelines to include

   preparation of a budget and staffing plan for each applicable law firm agreed to by the client

   (debtor or committee). Here, the Firm did prepare a prospective budget and staffing plan

   for both the first quarterly fee period and the second quarterly fee period, which is a factor

   Rucki Fee Review considers in evaluating the staffing and total fees on this matter. The

   Firm was under its budget for the first quarterly fee period by approximately 1.5% and

   under its budget for the second quarterly fee period by approximately 3%. Subject to the

   agreed reductions set forth herein, Rucki Fee Review considers the Firm’s work to be well-

   coordinated within the Firm and with its fellow professionals.


8. Local Rule 2016-2 provides in section (d) that all fee applications shall include complete

   and detailed activity descriptions; each activity description shall include the type of

   activity, each activity description shall include the participants to the activity; each activity

   description shall include the subject matter and shall be sufficiently detailed to allow the

   bankruptcy court to determine whether all the time, or any portion thereof, is actual,

   reasonable, and necessary and shall include a time allotment billed in tenths of an hour and

   not be “lumped” with other entries. Notwithstanding the Local Rule, and consistent with

   the practice of certain of the Bankruptcy Court’s Judges, Rucki Fee Review does not object

   to “lumping” where a single timekeeper bills less than 0.5 hours during an entire day in the

   aggregate (not multiple lumped 0.5 entries).


9. Rucki Fee Review identified a number of entries that it considers lumped or otherwise not

   fully compliant with the Local Rules for reasons such as not identifying the counterparties

   to e-mail discussions, which is not an uncommon practice. After conferral with the Firm,
          Case 20-10343-LSS        Doc 1837      Filed 12/14/20     Page 6 of 8




   the Firm has agreed to a reduction of $5,000.00 on account of these entries in compromise

   of Rucki Fee Review’s request. For future fee applications, as with all other firms Rucki

   Fee Review has requested the Firm minimize the number of entries that employ phrasing

   such as “attention to” and “coordinate” which sometimes are vague as to what work was

   performed (i.e., drafting, reviewing, conferencing, etc.).      Rucki Fee Review further

   requested that preparation time be separately billed from other activity, such as attending

   calls or hearings, and that the work done to prepare be specified wherever preparation time

   exceeds 2.0 hours in the aggregate for a given hearing or other event. Likewise, Rucki Fee

   Review requested the Firm ensure all e-mail correspondence and conferences identify the

   counterparties to the same.


10. Administrative tasks that are generally not compensable by a non-chapter 11 client or that

   are secretarial in nature are not compensable in chapter 11. Rucki Fee Review identified

   certain fees it considered administrative or potentially administrative. After conferral with

   the Firm, the Firm has agreed to a reduction of $5,252.00 in compromise of Rucki Fee

   Review’s request with respect to these fees. This agreed reduction is in addition to a

   voluntary reduction for potentially administrative matters previously agreed to by the Firm

   with the Office of the United States Trustee and the debtors in connection with the First

   Quarterly Fee Application.


11. Rucki Fee Review identified certain conferences, telephone calls or other matters that were

   billed inconsistently by the respective professionals, and/or conferences where the

   counterparty to the conversation did not bill an itemized charge for the discussion. Rucki

   Fee Review acknowledges that the latter can result from a professional intentionally or

   inadvertently not billing for a conference that actually occurred. After discussion with the
         Case 20-10343-LSS          Doc 1837     Filed 12/14/20     Page 7 of 8




   Firm, the Firm has agreed to a reduction of $23,676.50 on account of these entries,

   representing the full amount of the difference in the non-matching entries and no reduction

   for the entries without a corresponding entry, which Rucki Fee Review considers an

   appropriate compromise.


12. In addition to those other matters referenced herein, Rucki Fee Review requested the Firm

   waive or reduce certain entries for miscellaneous reasons. After discussion with the Firm,

   the Firm has agreed to a reduction of $6,071.50 on account of these entries in compromise

   of Rucki Fee Review’s request.


13. Rucki Fee Review has identified a number of entries where the various subentries did not

   total the time stated for the entry. In some cases, these underbilled; in other cases, they

   overbilled. In the aggregate, these entries amounted to an underbilling, so no reduction is

   necessary on account of these entries.


14. With respect to the Firm’s expense reimbursement requests, Rucki Fee Review has

   identified certain pre-formation date expenses totaling $498.70 that it requested be waived,

   and the Firm has agreed to this request. Rucki Fee Review also posed questions to the Firm

   regarding a number of other expenses, but after conferral with the Firm does not take issue

   with any of these other charges. Other than with respect to the foregoing $498.70 in

   expenses, Rucki Fee Review notes that the Firm’s expense reimbursement requests comply

   with the limitations of the Local Rules and Rucki Fee Review considers them to be

   reasonable, necessary and appropriate.


15. After accounting for the agreed fee reductions of $40,000.00 and expense reductions of

   $498.70 discussed herein, Rucki Fee Review considers the balance of fees and expenses
               Case 20-10343-LSS            Doc 1837        Filed 12/14/20       Page 8 of 8




         sought in the Quarterly Fee Applications to be reasonable, necessary and appropriate under

         the circumstances.


                                              CONCLUSION

      16. Rucki Fee Review recommends the approval of the Second Quarterly Fee Application in

         the amount of $1,773,921.50 with respect to fees and the reimbursement of expenses in the

         amount of $15,446.44, which amounts reflect the reductions agreed to with the Firm set

         forth herein on account of the First Quarterly Fee Application and the Second Quarterly

         Fee Application.2


    Dated: December 14, 2020                              Respectfully submitted,
    Wilmington, Delaware
                                                          RUCKI FEE REVIEW, LLC
                                                          FEE EXAMINER

                                                          By: /s/ Justin H. Rucki
                                                             Justin H. Rucki
                                                             President of Rucki Fee Review, LLC




2
 As interim payment has already been made on account of the First Quarterly Fee Application, for interim payment
purposes these agreed reductions have been fully allocated to the interim approval of the Second Quarterly Fee
Application. The Firm may internally allocate a portion of these agreed reductions to the First Quarterly Fee
Application if it so desires.
